           Case 1:18-cr-10013-RGS Document 117 Filed 02/27/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


                         )
UNITED STATES OF AMERICA )
                         )
v.                       )
                         )                     CRIMINAL NO. 18-CR-10013-RGS
GARY P. DECICCO and      )
PAMELA M. AVEDISIAN,     )
           Defendants    )
                         )



                     MOTION TO CONTINUE REVOCATION HEARING


       Defendant Gary Decicco hereby moves the Court to continue the hearing on the

Government’s Motion to Revoke his bail, which is presently scheduled for Monday, March 8th,

to either Friday, March 29th or Friday, April 5th after 1:00 p.m. Defendant further requests an

extension to respond in writing to the Government’s Motion to seven days prior to the date of the

hearing.

       As grounds for this Motion, defendant states:

   1. Counsel has recently been retained to represent the defendant for purposes of bail only

       and has recently filed a notice of appearance to this effect.

   2. The Government’s Motion contains numerous complex factual allegations, which counsel

       must investigate in order to respond adequately. This includes obtaining documents from

       third parties and public entities.

   3. Counsel is currently representing Mike Gurry on trial in the U.S. v. Gurry, et al., No. 16-

       CR-10343-ADB before Judge Burroughs. The trial schedule is 10-4 Monday through
        Case 1:18-cr-10013-RGS Document 117 Filed 02/27/19 Page 2 of 2



       Thursday and 9-1 on Fridays. Although there is an occasional day off, no days are

       presently scheduled off before April 5th. The case is expected to go through April.

   4. Due to her trial schedule, counsel is limited to evenings and weekends to investigate the

       case and prepare a written response to the Government’s Motion. As the hearing on the

       Government’s Motion is expected to take more than 30 minutes, she is limited to Friday

       afternoons for hearings.

                                                   Respectfully submitted,

                                                   GARY P. DECICCO,
                                                   By his attorney,


                                                   /s/ Tracy A. Miner___________
                                                   Tracy A. Miner, BBO # 547137
                                                   Miner Orkand Siddall LLP
                                                   470 Atlantic Ave., Fl. 4
                                                   Boston, MA 02210
                                                   (617) 273-8421
                                                   tminer@mosllp.com


 Dated: February 27, 2019




                                  CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was served by ECF on counsel for all parties
on February 27, 2019.



                                                    /s/ Tracy A. Miner
                                                    Tracy A. Miner
